Citation Nr: 0519266	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  01-08 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to an effective date earlier than October 27, 
1995 for the grant of service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Bradley A. Farrell, Attorney



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
RO.  

In a decision promulgated in July 2002, the Board denied the 
veteran' claim for an effective date earlier than October 27, 
1995 for the grant of service connection for tinnitus.  

The veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In an August 2004 Order, the Court vacated the Board's July 
2002 decision and remanded this case to the Board for 
readjudication.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In the August 2004 Order, the Court explained that the Board 
had failed in its July 2002 decision to provide adequate 
reasons and bases for denying an effective date earlier than 
October 27, 1995, for the grant of service connection for 
tinnitus.  

In particular, the Court concluded that the Board had failed 
to consider whether any document received prior to October 
27, 1995, could be construed as a claim to reopen the 
previously the veteran's previously denied claim of service 
connection for tinnitus.  

For this reason, the Court determined that the Board's July 
2002 decision must be vacated and the claim must be remanded 
to the Board for readjudication.  

In view of the Court's determination, the Board finds that 
the RO, consistent with the principles set forth in Bernard 
v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the veteran's claim, based on the evidence in 
its entirety.  

Furthermore, in a recent statement received by the Board in 
February 2005, the veteran's attorney indicated that the 
veteran wished to appear for a videoconference hearing before 
a Veterans Law Judge.  

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  See 38 U.S.C.A. § 7107(b) (West 2002).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must send the veteran a letter 
outlining the relevant provisions of VCAA 
along with the veteran's and the RO's 
respective responsibilities as to 
obtaining and furnishing evidence with 
respect to the issue on appeal.  

2.  The RO should take appropriate steps 
to determine whether a videoconference 
hearing before a Veterans Law Judge 
should be scheduled.  Appropriate 
notification should be given to the 
veteran and his representative, and such 
notification should be documented and 
associated with the veteran's claims 
folder.  

3.  Then, following completion of any 
indicated development, the RO should 
undertake to review the veteran's claim.  
All indicated development should be 
undertaken in this regard.  If indicated, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



